            Case 2:21-mj-03916-DUTY Document 2 Filed 08/20/21 Page 1 of 1 Page ID #:2


                                                                                          ~tLEO

                                                                                    ~nii AEG 20 AM 1 t ~ 49
                                        UNITED STATES DISTRICT COURT              Cl~~~ ~~ '~; 1 x%~*C~iF.
                                                                                    CEN ~ R
                                     CENTRAL DISTRICT OF CALIFORNIA                           'u~ aNct. E.~


                                                              CASE NUMBER:
UNITED STATES OF AMERICA
                V.
                                                 PLAINTIFF                    2,1 ~ ►~~ b3gll~
                                                                     REPORT COMMENCING CRIMINAL
 REID JAMES NEWMAN



TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest: 8/20/2021 - 9:00                                 Q
                                                                              x AM ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:    ~ Yes      ~x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):    ~x Yes     ❑ No

4. Charges under which defendant has been booked:

    18 USC 3146 -Failure to Appear

5. Offense charged is a:   ~x fielony     ❑Minor Offense           ❑Petty Offense        ❑Other Misdemeanor

6. Interpreter Required:   [xJ No    ❑Yes        Language:

7• Year of Birth: 1992

8. Defendant has retained counsel:       ~ No
    ❑ Yes      Name:                                                 Phone Number:


9• Name of Pretrial Services Officer notified: Duty Officer

10. Remarks (if any):


11. Name: R. Reyna                                     (please print}

12. Office Phone Num er: 232620-7676                                    13. Agency: USMS

14. Signature: ~~~~                                                      15. Date: 8/20/2021


CR-b4(05/18}                             REPORT COMMENCING CRIMINAL ACTION
